 1
                                                        JS-6
 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12   JAMES RUTHERFORD, an             Case No. 8:21-cv-00345-DOC-(DFMx)
13   individual,
14                                        ORDER DISMISSAL WITH
          Plaintiff,                      PREJUDICE [16]
15
     v.
16

17   BRIDGECREEK GARDEN
     GROVE, LLC, a Delaware
18   limited liability company; and
19   DOES 1-10, inclusive,
20        Defendants.
21

22

23

24

25

26

27
                                      1
28
                           ORDER OF DISMISSAL WITH
                                 PREJUDICE
